Citation Nr: 1400296	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  06-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic vertigo. 

2. Entitlement to a total disability rating due to individual unemployability (TDIU) for compensation purposes, effective prior to July 14, 2008.


REPRESENTATION

Veteran represented by:	Scott Schermerhorn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decisions by the Philadelphia Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In July 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO), sitting at the RO, and, in December 2010, he testified at a video conference hearing before the undersigned.  Transcripts of these hearings are associated with the claims file. 

In a March 2009 rating decision, entitlement to TDIU was granted, effective July 14, 2008, the date the Veteran met the threshold criteria for that rating.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for  Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran raised the claim of entitlement to TDIU in May 2006 prior to his claim for an increased rating.  Therefore, the Board has jurisdiction over the claim for the period prior to the July 14, 2008 effective date of the TDIU granted in March 2009, as reflected on the title page.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary in this case.  The Veteran's most recent VA examination was conducted in February 2010, almost four years ago.  In a July2013 submission, the Veteran's attorney specifically argued that the Veteran exhibited a staggering gait or imbalance, which suggests an increase in severity of the Veteran's disability.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Moreover, another review of the Veteran's most recent VA examination report reflects that the medical history was taken entirely from prior VA treatment records that were copied from the electronic record, and there was no documentation of the Veteran's subjective complaints at the time of the February 2010 examination.  For these reasons, the Board determines that another remand is necessary to afford the Veteran another VA examination to assess the current nature and severity of his posttraumatic vertigo disability.  Additionally, as the findings may support an extra-schedular evaluation, the Board requests that the RO again consider whether an extra-schedular referral is appropriate in this case.

Moreover, as the Veteran's TDIU claim is dependent on the ratings assigned for his service-connected disabilities, the TDIU claim is intertwined with the increased rating claim.  The United States Court of Appeals for Veterans Claims has held that all issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of his posttraumatic vertigo.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail, including the Veteran's subjective complaints and medical history. 

If the examiner finds the Veteran's subjective complaints inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the examiner must explain the reasons for that finding. 
   
2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).
 
3.  Review any additional information and evidence requested above along with the other evidence of record.  Make a determination on whether the service-connected posttraumatic vertigo causes marked interference with employment or frequent hospitalization and, if so, refer the matter to VA's Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extras-schedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability under the provisions of 38 C.F.R. § 3.321(b). 

4.  Thereafter, readjudicate the matter in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


